298 S.W.3d 929 (2009)
CLEARY BUILDING CORP, Appellant,
v.
Jerry SINGLETON and Rebecca Singleton, Respondents.
No. WD 70017.
Missouri Court of Appeals, Western District.
December 22, 2009.
Patrick M. Reidy, Esq, Kansas City, MO, for appellant.
*930 Troy L. Dietrich, Esq., Cameron, MO, for respondent.
Before Division One: ALOK AHUJA, Presiding Judge, JAMES M. SMART, JR. and LISA WHITE HARDWICK, Judges.

ORDER
PER CURIAM:
Appellant Geary Building Corp. filed this suit against Respondents Jerry and Rebecca Singleton, arising out of Cleary's construction of a building on the Singletons' property. Jerry Singleton counter-claimed, alleging that Cleary's conduct in constructing the building not only breached the contract, but also violated the Missouri Merchandising Practices Act, §§ 407.010-407.309, RSMo.
After a bench trial, the trial court found in favor of the Singletons and against Cleary. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).